     Case 2:14-cr-00876 Document 100 Filed on 12/01/20 in TXSD Page 1 of 5
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                           UNITED STATES DISTRICT COURT                                December 02, 2020
                            SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                              CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                       §
 Plaintiff,                                     §
                                                §
       v.                                       §             CRIMINAL NO. 2:14-876-2
                                                §
FRANK CRUZ,                                     §
 Defendant.                                     §

                          MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Frank Cruz’s Motion for Sentence Reduction

Under 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release). D.E. 98

I. BACKGROUND

       In 2015, Defendant pled guilty to possession with intent to distribute 243.52 grams of

methamphetamine (actual). He has served 71 months (59%) of his 120-month sentence and has a

projected release date, after good time credit, of September 13, 2023. Defendant now moves the

Court to reduce his sentence to time served and/or order his release to home confinement so that

he can care for his elderly mother. He submitted a written request for compassionate release with

the Warden at FCI Memphis on September 29, 2020, but says he never received a response.

II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:

       (c) Modification of an Imposed Term of Imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—
           (1) in any case—
               (A) the court, upon motion of the Director of the Bureau of Prisons, or
               upon motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days from the receipt
               of such a request by the warden of the defendant’s facility, whichever is



                                                1
     Case 2:14-cr-00876 Document 100 Filed on 12/01/20 in TXSD Page 2 of 5




              earlier, may reduce the term of imprisonment (and may impose a term of
              probation or supervised release with or without conditions that does not
              exceed the unserved portion of the original term of imprisonment), after
              considering the factors set forth in section 3553(a) to the extent that they
              are applicable, if it finds that—
                   (i) extraordinary and compelling reasons warrant such a reduction . .
                   . and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       The applicable United States Sentencing Commission policy statement provides that

extraordinary and compelling reasons for early release exist where:

       (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious and
            advanced illness with an end of life trajectory). A specific prognosis of life
            expectancy (i.e., a probability of death within a specific time period) is not
            required. Examples include metastatic solid-tumor cancer, amyotrophic
            lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

            (ii) The defendant is—

              (I) suffering from a serious physical or medical condition,
              (II) suffering from a serious functional or cognitive impairment, or
              (III) experiencing deteriorating physical or mental health because of the
              aging process,

              that substantially diminishes the ability of the defendant to provide self-
              care within the environment of a correctional facility and from which he or
              she is not expected to recover.

       (B) Age of the Defendant. –

            The defendant is (i) at least 65 years old; (ii) is experiencing a serious
            deterioration in physical or mental health because of the aging process; and
            (iii) has served at least 10 years or 75 percent of his or her term of
            imprisonment, whichever is less;

       (C) Family Circumstances. –

           (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.




                                                 2
     Case 2:14-cr-00876 Document 100 Filed on 12/01/20 in TXSD Page 3 of 5




           (ii) The incapacitation of the defendant’s spouse or registered partner
           when the defendant would be the only available caregiver for the spouse
           or registered partner.

       (D) Other Reasons. –

            As determined by the Director of the Bureau of Prisons, there exists in the
            defendant’s case an extraordinary or compelling reason other than, or in
            combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g).

       The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable

statutory factors include, among others: the defendant’s history and characteristics; the nature

and circumstances of the offense; the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, and provide just punishment for the offense; the need to

deter criminal conduct and protect the public from further crimes of the defendant; the need to

provide the defendant with, among other things, any needed medical treatment; and the various

kinds of sentences available. See 18 U.S.C. §§ 3553(a)(1)-(7).




                                                 3
     Case 2:14-cr-00876 Document 100 Filed on 12/01/20 in TXSD Page 4 of 5




         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

III. ANALYSIS

         Defendant moves the Court for compassionate release because his elderly mother is ill

and needs a daily caregiver. He also emphasizes that he earned his GED and has completed a

number of vocational courses while incarcerated, including HVAC, diesel engine repair, major

appliance repair, and building trades. See D.E. 98-4.

         While the Court is permitted to consider post-sentencing rehabilitation in determining

whether to grant an eligible defendant a sentence reduction, it is not authorized to grant a

reduction based upon post-sentencing rehabilitation alone. See U.S.S.G. § 1B1.10, app.

n.1(B)(iii). “Courts in the Southern District of Texas have repeatedly held that caring for a sick

and/or aging parent is not a qualifying ‘family circumstance’ under U.S.S.G. § 1B1.13(1)(A).”

United States v. Hudec, No. 4:91-CR-1-1, 2020 WL 4925675, at *5 (S.D. Tex. Aug. 19, 2020)

(citing United States v. Latham, No. 6:18-CR-16-4, 2020 WL 4192920, at *3 (S.D. Tex. July 20,

2020); United States v. Caldwell, No. 2:17-CR-774, 2020 WL 3250728, at *2 (S.D. Tex. June

16, 2020); United States v. Ramirez, No. 2:15-CR-750-4, 2020 WL 2062262, at *2 (S.D. Tex.

Apr. 29, 2020)). See also United States v. Ingram, 2019 WL 3162305, at *2 (S.D. Ohio Jul. 16,

2019) (denying compassionate release to defendant to care for ill mother because “[m]any, if not

all inmates, have aging and sick parents. Such circumstance is not extraordinary.”)). The Court is

therefore without authority to grant compassionate release based on family circumstances.




                                                4
     Case 2:14-cr-00876 Document 100 Filed on 12/01/20 in TXSD Page 5 of 5




IV. CONCLUSION

      For the reasons set forth above, Defendant’s Motion for Sentence Reduction Under 18

U.S.C. § 3582(c)(1)(A) (Compassionate Release) (D.E. 98) is DENIED.

     It is so ORDERED this 1st day of December, 2020.




                                         ____________________________________
                                                    JOHN D. RAINEY
                                              SENIOR U.S. DISTRICT JUDGE




                                            5
